LAGOA, J.
J.P., a juvenile, appeals an order adjudicating him delinquent for trespass in a conveyance, as a lesser included offense of the charge of grand theft, and for trespass on school grounds. We affirm the adjudication of delinquency for trespass on school grounds without comment.
As to the adjudication for trespass in a conveyance, the State correctly concedes that the petition fails to allege an essential element of the offense, i.e., that the juvenile willfully entered or remained in the golf cart. “Well-established law precludes a finding of guilt on a lesser included offense where the charging document fails to explicitly allege all the elements of the lesser offense.” K.D. v. State, 69 So.3d 1020, 1021 (Fla. 3d DCA 2011) (reversing adjudication for trespass in a conveyance, as a lesser included offense of grand theft, because the petition did not allege that the juvenile “willfully entered or remained in the motor scooter”). Based upon the State’s confession of error and our independent review of the record, we reverse the adjudication of delinquency for trespass in a conveyance.
Affirmed in part, reversed in part, and cause remanded.